Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.77 Filed 06/17/21 Page 1 of 17

UNITED STATES OF AMERICA FILED -GR
IN THE UNITED STATES DISTRICT COURT que - Gh faa AM
FOR THE WESTERN DISTRICT OF MICHIGAN Us BeTRinT Cover
SOUTHERN DIVISION WESTERN DISTRICT OF MICHIGAN
BY:_tlb_ SCANNED BY (Rola)
LARRY DARNELL JONES,
Plaintiff,

v. HON:  1:21-cv-506

Case No. Pau! L Maloney - U.S. District Judge
Sally J. Berens- U.S. Magistrate Judge

DEFENDANT REGIONAL MANAGER OF SECURITY ZACHARY JENKINS, et,al

Defendants.

MOTION FOR LEAVE OF COURT TO PROCEED INFORMA PAUPERIS

Larry Darnell Jones
In Pro Per

P.O. BOX 6653

D’ Iberville, MS 39540
Ph. (517)-619-9067

NOW COMES, the Plaintiff LARRY DARNELL JONES, In Pro Per, by and through
his motion for leave of court to proceed informa pauperis, pursuant to 28 U.S.C. § 1915(a)(1),

and moves this Honorable Court to grant it.
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.78 Filed 06/17/21 Page 2 of 17

FIRST CAUSE OF ACTION
Count-l

THE DEFENDANTS VIOLATED THE PLAINTIFF’S FIRST AMENDMENT RIGHTS TO PETITION THE
GOVERNMENT FOR THE REDRESS OF GRIEVANCES, TO PEACEFULLY ASSEMBLE (FREE ASSOCIATION) TO
PRACTICE HIS SON OF MAN SECULAR RELIGIOUS BELIEFS, AND TO BE FREE FROM RETALIATIONS, AND
TO BE FREE FROM ILLEGAL AND UNLAWFUL SEARCH AND SEIZURE IN VIOLATION OF THE FOURTH
AMENDMENT WHERE THE PLAINTIFF SUFFERED EMOTIONAL AND PHYSICAL DISTRESS WHEN
DEFENDANTS LIBELED AND SLANDERED THE PLAINTIFF TO BE FREE FROM FALSE IMPRISONMENT
AFTER BEING ACCUSED OF RETAIL FRAUD AND THEFT.

1. Defendant Regional Manager of Security Zachary Jenkins, No.1., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant General Manager Robert James Saena, No.2., Defendant Employee of
Menards Daniel Ralph Herrera, No.3., and Defendant Employee of Menards Darrell James Smith, No.4.,
then blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in
violation of MCL § 750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from
an unlawful and illegal seizure, in which a reasonable person knew or reasonably should have known
was a violation of the plaintiff's state statutory and constitutional rights.

2. Defendant Regional Manager of Security Zachary Jenkins, No.1., on December 9, 2020, arrested the
plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant General Manager Robert James Saena, No.2., Defendant Employee of
Menards Daniel Ralph Herrera, No.3., and Defendant Employee of Menards Darrell James Smith, No.4.,
then blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in
violation of MCL § 750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from
an unlawful and illegal search, in which a reasonable person knew or reasonably should have known was
a violation of the plaintiffs state statutory and constitutional rights.

3. Defendant Regional Manager of Security Zachary Jenkins, No. 1., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant General Manager Robert James Saena, No.2., Defendant Employee of
Menards Daniel Ralph Herrera, No.3., and Defendant Employee of Menards Darrell James Smith, No.4.,
then blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in
violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of
MCL § 750.349(b)(3)(a),that violated the plaintiff's Fourth Amendment Rights, to be free from an
unlawful and illegal seizure, in which a reasonable person knew or reasonably should have known was a
violation of the plaintiff's state statutory and constitutional rights.

2
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.79 Filed 06/17/21 Page 3 of 17

4. Defendant Regional Manager of Security Zachary Jenkins, No.1., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant General Manager Robert James Saena, No.2., Defendant Employee of
Menards Daniel Ralph Herrera, No.3., and Defendant Employee of Menards Darrell James Smith, No.4.,
then blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in
violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of
MCL § 750.349(b)(3)(a), that violated the plaintiff's Fourth Amendment Rights, to be free from an
unlawful and illegal search, in which a reasonable person knew or reasonably should have known was a
violation of the plaintiff's state statutory and constitutional rights.

5. Defendant Regional Manager of Security Zachary Jenkins, No. 1., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant General Manager Robert James Saena, No.2., Defendant Employee of
Menards Daniel Ralph Herrera, No.3., and Defendant Employee of Menards Darrell James Smith, No.4.,
then blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in
violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of
MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary Jenkins No.1.,
then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever
being allowed to shop at a Menards Store again or going on to their premises to shop that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

6. . Defendant Regional Manager of Security Zachary Jenkins, No. 1., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant General Manager Robert James Saena, No.2., Defendant Employee of
Menards Daniel Ralph Herrera, No.3., and Defendant Employee of Menards Darrell James Smith, No.4.,
then blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in
violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of
MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary Jenkins No.1.,
then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever
being allowed to shop at a Menards Store again or going on to their premises to shop that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.80 Filed 06/17/21 Page 4 of 17

7. Defendant Assistant General Manager Robert James Saena, No. 2., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal seizure, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.

8. Defendant Assistant General Manager Robert James Saena, No. 2., on December 9, 2020, arrested the
plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal search, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.

9. Defendant Assistant General Manager Robert James Saena, No.2., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a),that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal seizure, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.

10. Defendant Assistant General Manager Robert James Saena, No.2., on December 9, 2020, arrested
the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost
and Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then
blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in
violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of
MCL § 750.349(b)(3)(a), that violated the plaintiff's Fourth Amendment Rights, to be free from an
unlawful and illegal search, in which a reasonable person knew or reasonably should have known was a
violation of the plaintiff's state statutory and constitutional rights.

11. Defendant Assistant General Manager Robert James Saena, No. 2., on December 9, 2020, arrested
the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost

4
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.81 Filed 06/17/21 Page 5of17

and Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then
blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon,
Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), and next the Defendant Assistant General Manager Robert James Saena, No. 2., then
Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being
allowed to shop at a Menards Store again or going on to their premises to shop that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

12. Defendant Assistant General Manager Robert James Saena, No. 2., on December 9, 2020, arrested
the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost
and Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then
blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon,
Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), and next the Defendant Assistant General Manager Robert James Saena, No. 2., then
Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being
allowed to shop at a Menards Store again or going on to their premises to shop that violated the
plaintiffs Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

13. Defendant Employee of Menards Daniel Ralph Herrera, No. 3., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal seizure, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiffs state statutory and constitutional rights.

14. Defendant Employee of Menards Daniel Ralph Herrera, No. 3., on December 9, 2020, arrested the
plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal search, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.82 Filed 06/17/21 Page 6 of 17

15. Defendant Employee of Menards Danie} Ralph Herrera, No. 3., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional of Security Zachary Jenkins, No.1., then blocked the doorway
and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and
falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and
unlawfully restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a),that violated
the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff’s state
statutory and constitutional rights.

16. Defendant Employee of Menards Daniel Ralph Herrera, No.3., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal search, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.

17. Defendant Employee of Menards Daniel Ralph Herrera, No. 3., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), and next the Defendant Employee of Menards Daniel Ralph Herrera, No. 3., then
Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being
allowed to shop at a Menards Store again or going on to their premises to shop that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff’s state
statutory and constitutional rights.

18. Defendant Employee of Menards Daniel Ralph Herrera, No. 3., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.83 Filed 06/17/21 Page 7 of 17

750.349(b)(3)(a), and next the Defendant Employee of Menards Daniel Ralph Herrera, No. 3., then
Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being
allowed to shop at a Menards Store again or going on to their premises to shop that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

19. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal seizure, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.

20. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020, arrested the
plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal search, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.

21. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a),that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal seizure, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.

22. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.84 Filed 06/17/21 Page 8 of 17

750.349(b)(3)(a), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
illegal search, in which a reasonable person knew or reasonably should have known was a violation of
the plaintiff's state statutory and constitutional rights.

23. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked
the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon,
Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), and next the Defendant Employee of Menards Darrell James Smith, No. 4., then
Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being
allowed to shop at a Menards Store again or going on to their premises to shop that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

24. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020, arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., then blocked the
doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan
49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), and next the Defendant Employee of Menards Darrell James Smith, No. 4., then
Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being
allowed to shop at a Menards Store again or going on to their premises to shop that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

25. Defendant North Shores Police Officer Peyton E. Haney, No. 5., on December 9, 2020, assisted
Defendant Regional Manager of Security Zachary Jenkins, No. 1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
the North Shores Police Officer, Peyton E. Haney, then blocked the doorway and refused to allow
plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the
plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and
constitutional rights.
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.85 Filed 06/17/21 Page 9 of 17

26. Defendant North Shores Police Officer Peyton E. Haney, No.5., on December 9, 2020, assisted
Defendant Regional Manager of Security Zachary Jenkins, No. 1., and arrested the plaintiff in violation
of MCL §764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
the North Shores Police Officer, Peyton E. Haney, then blocked the doorway and refused to allow
plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the
plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff’s state Statutory and
constitutional rights.

27. Defendant North Shores Police Officer Peyton E. Haney, No.5., on December 9, 2020, assisted
Defendant Regional Manager of Security Zachary Jenkins, No. 1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
the North Shores Police Officer, Peyton E. Haney, then blocked the doorway and refused to allow
plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the
plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained
and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a),that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person knew
or reasonably should have known was a violation of the plaintiffs state statutory and constitutional
rights.

28. Defendant North Shores Police Officer Peyton E. Haney, No. 5., on December 9, 2020, assisted
Defendant Regional Manager of Security Zachary Jenkins, No. 1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
the North Shores Police Officer, Peyton E. Haney, then blocked the doorway and refused to allow
plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the
plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained
and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person knew
or reasonably should have known was a violation of the plaintiff’s state statutory and constitutional
rights.

29. Defendant North Shores Police Officer Peyton E. Haney, No. 5., on December 9, 2020, assisted
Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
the North Shores Police Officer, Peyton E. Haney, then blocked the doorway and refused to allow
plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the
plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained
and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional
Manager of Security Zachary Jenkins No.1., and Defendant North Shores Police Officer Peyton E. Haney,
No. 5., then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.86 Filed 06/17/21 Page 10 of 17

ever being allowed to shop at a Menards Store again or going on to their premises to shop that violated
the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

30. Defendant North Shores Police Officer Peyton E. Haney, No. 5., on December 9, 2020, assisted
Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
the North Shores Police Officer, Peyton Haney, then blocked the doorway and refused to allow plaintiff
to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff
of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional
Manager of Security Zachary Jenkins No.1., and Defendant North Shores Police Officer Peyton E. Haney,
No.5., then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from
ever being allowed to shop at a Menards Store again or going on to their premises to shop that violated
the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

31. Defendant North Shores Police Sergeant Todd R. Baker, No.6., on December 9, 2020, directed and
aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted the
Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
Defendant Employee of Menards Daniel Ralph Herrera, No.3., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely

accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated
the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff’s state
statutory and constitutional rights.

32. Defendant North Shores Police Sergeant Todd R. Baker, No.6., on December 9, 2020, directed and
aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted the
Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the plaintiff in violation of
MCL §764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
Defendant Employee of Menards Daniel Ralph Herrera, No.3., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely
accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated
the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a

reasonable person knew or reasonably should have known was a violation of the plaintiffs state
statutory and constitutional rights.

10
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.87 Filed 06/17/21 Page 11 of 17

33. Defendant North Shores Police Sergeant Todd R. Baker, No.6., on December 9, 2020, directed and
aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted the
Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
Defendant Employee of Menards Daniel Ralph Herrera, No.3., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely

accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully
restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a),that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and
constitutional rights.

34. Defendant North Shores Police Sergeant Todd R. Baker, No.6., on December 9, 2020, directed and
aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted the
Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
Defendant Employee of Menards Daniel Ralph Herrera, No.3., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely

accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully
restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and
constitutional rights.

35. Defendant North Shores Police Sergeant Todd R. Baker, No.6., on December 9, 2020, directed and
aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted the
Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the plaintiff in violation of
MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
Defendant Employee of Menards Daniel Ralph Herrera, No.3., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely

accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully
restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant
Regional Manager of Security Zachary Jenkins No.1., then Trespassed the plaintiff in violation of MCL §
750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards Store again or
going on to their premises to shop that violated the plaintiff's Fourth Amendment Rights, to be free
from an unlawful and illegal seizure, in which a reasonable person knew or reasonably should have
known was a violation of the plaintiff's state statutory and constitutional rights.

36. Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7.,on January 7, 2021, directed
and aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted
the both of them Defendant Regional Manager of Security Zachary Jenkins, No.1., in the cover-up of the

11
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.88 Filed 06/17/21 Page 12 of 17

December 9, 2020, arrest after Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7.,
contacted the plaintiff on January 4, 2021, once the above named Defendants arrested the plaintiff in
violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention
Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., and Defendant North Shores
Police Officer Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff to leave
located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person knew
or reasonably should have known was a violation of the plaintiff's state statutory and constitutional
rights.

37. Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January 7, 2021, directed
and aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted
the both of the Defendant Regional Manager of Security Zachary Jenkins, No.1., in the cover-up of the
December 9, 2020, arrest after Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7.,
contacted the plaintiff on January 4, 2021, once the above named Defendants arrested the plaintiff in
violation of MCL §764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention
Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager
Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., Defendant
Employee of Menards Darrell James Smith, No.4., and Defendant North Shores Police Officer Peyton E.
Haney, No.5., then blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey
Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First
Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be
free from an unlawful and illegal search, in which a reasonable person knew or reasonably should have
known was a violation of the plaintiff's state statutory and constitutional rights.

38. Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January 7, 2021, directed
and aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted
the both of the Defendant Regional Manager of Security Zachary Jenkins, No.1., in the cover-up of the
December 9, 2020, arrest after Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7.,
contacted the plaintiff on January 4, 2021, once the above named Defendants arrested the plaintiff in
violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention
Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager
Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant North Shores Police Officer
Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff to leave located at
5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the
First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in
violation of MCL § 750.349(b)(3)(a),that violated the plaintiff's Fourth Amendment Rights, to be free
from an unlawful and illegal seizure, in which a reasonable person knew or reasonably should have
known was a violation of the plaintiff's state statutory and constitutional rights.

12
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.89 Filed 06/17/21 Page 13 of 17

39. Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January 7, 2021, directed
and aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted
the both of the Defendant Regional Manager of Security Zachary Jenkins, No.1., in the cover-up of the
December 9, 2020, arrest after Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7.,
contacted the plaintiff on January 4, 2021, once the above named Defendants arrested the plaintiff in
violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention
Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager
Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant North Shores Police Officer
Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff to leave located at
2487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the
First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in
violation of MCL § 750.349(b)(3)(a), that violated the plaintiff's Fourth Amendment Rights, to be free
from an unlawful and illegal search, in which a reasonable person knew or reasonably should have

known was a violation of the plaintiff's state statutory and constitutional rights.

40. Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January 7, 2021, directed
and aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted
the both of the Defendant Regional Manager of Security Zachary Jenkins, No.1., in the cover-up of the
December 9, 2020, arrest after Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7.,
contacted the plaintiff on January 4, 2021, once the above named Defendants arrested the plaintiff in
violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention
Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant General
Manager Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant North Shores Police Officer
Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff to leave located at
3487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the
First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in
violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary
Jenkins No.1., and Defendant North Shores Police Officer Peyton E. Haney, No.5., then Trespassed the
plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop
at a Menards Store again or going on to their premises to shop that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person knew
or reasonably should have known was a violation of the plaintiffs state Statutory and constitutional
rights.

41. Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January 7, 2021, directed
and aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and assisted
the both of the Defendant Regional Manager of Security Zachary Jenkins, No.1., in the cover-up of the
December 9, 2020, arrest after Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7.,
contacted the plaintiff on January 4, 2021, once the above named Defendants arrested the plaintiff in
violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention

13
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.90 Filed 06/17/21 Page 14 of 17

Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager
Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant North Shores Police Officer
Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff to leave located at
5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the
First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in
violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary
Jenkins No.1., and Defendant North Shores Police Officer Peyton E. Haney, No.5., then Trespassed the
plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop
at a Menards Store again or going on to their premises to shop that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person knew
or reasonably should have known was a violation of the plaintiff's state statutory and constitutional
rights.

42. Defendant North Shores City Administrator Mark C. Meyers, No.8., on December 30, 2020, had
requested North Shores Police Chief Jon Gale, pursuant to the plaintiffs December 24, 2020, E-Mail to
direct Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7., to conduct an investigation
into Defendant North Shores Police Officer Peyton E. Haney, No.5., denial of the plaintiff's First
Amendment Rights to Petition the Government for the Redress of Grievances when she failed to include
all the Defendants Names who seized and searched the plaintiff in violation of the Fourth Amendment
on December 9, 2020, and took part in the illegal apprehension and arrest of the plaintiff in violation
of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room
with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager
Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant North Shores Police Officer
Peyton E. Haney, No.5., who then blocked the doorway and refused to allow plaintiff to leave located at
5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the
First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to
be free from an unlawful and illegal seizure, in which a reasonable person knew or reasonably should
have known was a violation of the plaintiff’s state statutory and constitutional rights.

43. Defendant North Shores City Administrator Mark C. Meyers, No.8., on December 30, 2020, had
requested North Shores Police Chief Jon Gale, pursuant to the plaintiff's December 24, 2020, E-Mail to
direct Defendant North Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January 7, 2021,
directed and aided and abetted the Defendant North Shores Police Officer Peyton E. Haney, No.5., and
assisted the both of the Defendant Regional Manager of Security Zachary Jenkins, No.1., in the cover-up
of the December 9, 2020, arrest after Defendant North Shores Police Lieutenant Marc D. Vanderstelt,
No.7., contacted the plaintiff on January 4, 2021, once the above named Defendants arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and
Prevention Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant
General Manager Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera,
No.3., and Defendant Employee of Menards Darrell James Smith, No.4., and Defendant North Shores

14
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.91 Filed 06/17/21 Page 15 of 17

Police Officer Peyton E. Haney, No.5., who then blocked the doorway and refused to allow plaintiff to
leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of
Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional
Manager of Security Zachary Jenkins No.1., and Defendant North Shores Police Officer Peyton E. Haney,
No.5., then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from
ever being allowed to shop at a Menards Store again or going on to their premises to shop that violated
the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state
statutory and constitutional rights.

44. Defendant Employee of Menards Jennifer (a.k.a. Jen) Last Name Unknown, No.9., on December

15, 2020, wrote a statement and libeled and slandered the plaintiff in violation of MCL § 600. 2911(1),
and accused the plaintiff of SEXUAL HARASSMENT on October 2, 2020, as stated on January 7, 2021, by
Defendant North Shores Police Lieutenant Marc Vanderstelt, No.7. : “The North Shores Police
Department did not receive any report of HARASSMENT by Mr. Jones from Menards before this
report.” To aid and abet the Defendant Regional Manager of Security Zachary Jenkins, No.1., in the
cover-up of the December 9, 2020, arrest that violated the plaintiff’s First Amendment Rights to Petition
the Government for the Redress of Grievances, to Peacefully Assemble, to Practice his SON OF MAN
Secular Religious Beliefs, and to be free from Retaliations once the Defendants in violation of the Fourth
Amendment arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security Zachary
Jenkins, No.1., Defendant General Manager Robert James Saena, No.2., Defendant Employee of
Menards Daniel Ralph Herrera, No.3., and Defendant Employee of Menards Darrell James Smith, No.4.,
and Defendant North Shores Police Officer Peyton E. Haney, No.5., who then blocked the doorway and
refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and
falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and
unlawfully restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the
Defendant Regional Manager of Security Zachary Jenkins No.1., and Defendant North Shores Police
Officer Peyton E. Haney, No.5., then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that
stopped the plaintiff from ever being allowed to shop at a Menards Store again or going on to their
premises to shop that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and
iNegal seizure and search in which a reasonable person knew or reasonably should have known was a
violation of the plaintiff's state statutory and constitutional rights.

45. Defendant Employee of Menards Hunter Czinder, No.10., on December 30, 2020, wrote a statement
in support of Defendant Employee of Menards Jennifer (a.k.a. Jen) Last Name Unknown, No.9.,and
libeled and slandered the plaintiff in violation of MCL § 600. 2911(1), and accused the plaintiff of
SEXUAL HARASSMENT on October 2, 2020, as stated on January 7, 2021, by Defendant North Shores
Police Lieutenant Marc Vanderstelt, No.7. : “The North Shores Police Department did not receive any
report of HARASSMENT by Mr. Jones from Menards before this report.” To aid and abet the Defendant
Regional Manager of Security Zachary Jenkins, No.1., in the cover-up of the December 9, 2020, arrest

15
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.92 Filed 06/17/21 Page 16 of 17

that violated the plaintiff's First Amendment Rights to Petition the Government for the Redress of
Grievances, to Peacefully Assemble, to Practice his SON OF MAN Secular Religious Beliefs, and to be free
from Retaliations once the Defendants in violation of the Fourth Amendment arrested the plaintiff in
violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention
Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant General

Manager Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant North Shores Police Officer
Peyton E. Haney, No.S., who then blocked the doorway and refused to allow plaintiff to leave located at
5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the
First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in
violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary
Jenkins No.1., and Defendant North Shores Police Officer Peyton E. Haney, No.5., then Trespassed the
plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop
at a Menards Store again or going on to their premises to shop that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure and search in which a reasonable

person knew or reasonably should have known was a violation of the plaintiff's state statutory and
constitutional rights.

SECOND CAUSE OF ACTION
Count-Il

THE PLAINTIFF SUE ALL THE ABOVE NAMED DEFENDANTS FOR FIVE HUNDRED MILLION ($500,000.00)
DOLLARS FOR COMPENSATORY AND PUNITIVE DAMAGES FOR VIOLATION OF HIS FIRST AMENDMENT
RIGHTS TO PETITION THE GOVERNMENT FOR THE REDRESS OF GRIEVANCES, TO PEACEFULLY
ASSEMBLE (FREE ASSOCIATION) TO PRACTICE HIS SON OF MAN SECULAR RELIGIOUS BELIEFS, AND TO
BE FREE FROM RETALIATIONS, AND TO BE FREE FROM ILLEGAL AND UNLAWFUL SEARCH AND SEIZURE
IN VIOLATION OF THE FOURTH AMENDMENT WHERE THE PLAINTIFF SUFFERED EMOTIONAL AND
PHYSICAL DISTRESS WHEN DEFENDANTS LIBELED AND SLANDERED THE PLAINTIFF TO BE FREE FROM
FALSE IMPRISONMENT AFTER BEING ACCUSED OF RETAIL FRAUD AND THEFT

46. The plaintiff adopt and incorporate paragraphs 1 through 46 by reference as if those paragraphs
were fully set forth below and allege and reallege as follows:

47. The plaintiff sue all the above named Defendants for Five Hundred Million ($500,000.00) Dollars for
compensatory and punitive damages for violation of his First Amendment Rights to petition the
Government for the redress of grievances, to peacefully assemble (free association) to practice his Son
of Man secular religious beliefs, and to be free from retaliations, and to be free from illegal and unlawful
search and seizure in violation of the Fourth Amendment where the plaintiff suffered emotional and
physical distress when Defendants libeled and slandered the plaintiff to be free from false imprisonment
after being accused of retail fraud and theft.

16
Case 1:21-cv-00506-PLM-SJB ECF No. 2, PagelD.93 Filed 06/17/21 Page 17 of 17

RELIEF REQUESTED

WHEREFORE, the foregoing reasons the plaintiff LARRY DARNELL JONES, In Pro

Per, moves Honorable Court, to grant his motion for leave of court to proceed informa pauperis.

Dated: June 17, 2021

   

To } pr
P.O. BOX 6653
D’ Iberville, MS 39540
Ph. (517)-619-9067

17
